DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10(a1/a2) as being anticipated by Stahl, US 2005/0011833 (Stahl).
Regarding claim 1, Stahl discloses an apparatus for supplying dialysate for a dialysis apparatus (abstract, fig. 1) comprising:
A balancing device (REF 18, ¶ 0020) which comprises at least one balancing chamber (REF 17) for balancing fresh and used dialysate; and
A metering device (REF 11, ¶ 0019) for filling the at least one balancing chamber with permeate (via REF 11a) and concentrates (via REF 11b, 11c) in a specified mixing ratio for producing dialysate (¶ 0019), characterized in that the metering device is designed such that specified volumes of the concentrates can be conveyed into the at least one balancing chamber in successive working cycles (fig. 2, ¶ 0024, 0029-0031).
Regarding claim 10, Stahl is relied upon in the rejection of claim 1 set forth above.  Stahl further discloses a dialysis apparatus comprising the dialysate supply described above in addition to an extracorporeal blood circuit separated from said dialysate supply via a semi permeable membrane (REF 1) separating a dialysate chamber (REF 3) from a blood chamber (REF 4).  
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record neither anticipates nor renders obvious the novel subject matter of applicant’s invention, namely a metering device having a distributor as recited in claim 2, whereby the metering pump in combination with said distributor assembly proportions various concentrates without the need of additional metering pumps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779